ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
As discussed in the previous Office action, Applicants elected without traverse Group 1 and the species of a probiotic bacterium that has a 16S rRNA sequence that has at least 90% sequence identity to the 16S rRNA sequence of any bacterium of the species Lactococcus lactis (claim 9, moved by Applicants’ amendment to claim 10), damage in the gut (claim 11), which is considered to be the same thing as the gastrointestinal tract, and the sedative benzodiazepine (claim 57).  Claim 10 has been amended.  Claims 59 and 60 have been added.  Claims 1-4, 7, 9, 12, 14-16, 21-27, 29-44 and 46-54 have been canceled.  Claims 5, 6, 8, 17-20, 28, 45 and 58-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions (non-elected Groups and species), there being no allowable generic or linking claim.  Accordingly, claims 10, 11, 13 and 55-57 are examined on the merits herewith to the extent that they read on the elected invention.  Claim 55 is examined to the extent that it reads on claim 56 with the elected species of administering a sedative.  Regarding new claims 59 and 60, these are withdrawn, because Applicants elected the species of a probiotic that has a 16S rRNA sequence that has at least 90% sequence identity to the 16S rRNA sequence from Lactococcus lactis.  In practical terms, the elected probiotic bacterium that is administered in the method is L. lactis.  Consequently, because the new claims recite different probiotics, different bacterial species, these claims are withdrawn.  It is suggested that Applicants file one or more continuation applications to pursue these new claims.  
Claim Objections
In view of Applicants’ cancelation of claim 9, the objection in the previous Office action is withdrawn.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 11 and 13 remain rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramanathan et al. (“Sleep deprivation decreases superoxide dismutase activity in rat hippocampus and brainstem,” NeuroReport 13(11):1387-1390, 2002) and Bergonzelli Degonda et al. (US 2014/0212389 A1), cited in Applilcants’ IDS.  Ramanathan et al. disclose that sleep deprivation (SD) causes decreased levels and degradation of antioxidative enzymes, particularly SOD (superoxide dismutase) and GPx (glutathione peroxidase).  The decreased amount of SOD causes ROS (reactive oxygen species) to accumulate in the brain and cause oxidative damage, oxidative stress and damage to cells, especially in the Lactococcus lactis, can treat sleep deprivation, or insomnia, the result of which is sleep deprivation, and that this composition is safe and effective.  The composition may be added to a food or drink, and an effective dose, more preferably, is 106 – 109 cfu/g of therapeutic product, or 107 – 1011 cfu per day.  See paragraphs 3, 8-13, 29, 30, 32, 34 and 55.  In view of these teachings, it would have been obvious to the artisan of ordinary skill at the time that the invention was filed to treat the damage induced by sleep deprivation in a subject in need of such treatment, i.e., oxidative damage to the cells in the brain (and other parts of the body such as the skin), by administering a therapeutically effective amount of a composition comprising L. lactis, because Ramanathan et al. disclose that sleep deprivation causes oxidative damage in the brain, due to ROS, while Bergonzelli Degonda et al. disclose that a therapeutically effective amount of L. lactis can treat sleep deprivation, by restoring normal sleep patterns and reducing sleep disturbances.  This artisan of ordinary skill would have known that by causing the subjects suffering from sleep deprivation to sleep more, their enzyme levels, including SOD levels, would be closer to normal levels, and their elevated levels of ROS would subsequently decrease, resulting in decreased damage to the body, including decreased brain damage.  See claims 10 and 11.  
Regarding claim 10, a probiotic bacterium that has a 16S rRNA whose polynucleotide sequence has over 90% sequence identity to the polynucleotide sequence of the 16S rRNA from an L. lactis strain, i.e., 100% sequence identity, is (or is likely to be) itself L. lactis.  16S rRNA sequences are highly conserved among species in the phylogenetic scheme of classification and are used for identifying unknown organisms and for measuring the genetic relationships among strains of a species or species of a genus.  Thus, this claim does not distinguish the invention over the prior art.  
Regarding claim 13, the two cited references do not distinguish between chronic and acute SD (sleep deprivation) with respect to the damage that occurs to the body from SD or with 
Applicants assert that the claimed method is not obvious, because neither reference alone discloses treating the damage caused by sleep deprivation, because Ramanathan et al. disclose that the sleep deprivation causes decreased SOD levels in the hippocampus and in the brain stem, but not in other parts of the brain, because Bergonzelli Degonda et al. further disclose that a second probiotic bacterium can treat sleep deprivation, and because Bergonzelli Degonda et al. do not disclose that if the sleep deprivation causes cellular damage, then the  probiotic bacterium can repair cellular damage. 
In reply, as previously discussed, the instant rejection is one of obviousness over the combination of the two cited references.  The two references were cited, because neither one alone discloses all of the limitations of the claimed method.  That is, the claims are obvious over the combination of the two references; they are not anticipated by each reference.  A § 102 rejection was not made.  Regarding the parts of the brain in which decreased levels of SOD were detected by Ramanathan et al., claim 11 is broad and recites simply the parts of the body in which the damage due to sleep deprivation occurs.  Claim 11 does not recite specific areas of the brain that are not in the reference.  Regarding Applicants’ citation of the Bifidobacterium longum NCC3001 strain in Bergonzelli Degonda et al., it cannot be determined what Applicants feel is special about this strain.  Paragraph 32 of the reference discloses that a variety of bacterial species and strains in the family Lactobacillaceae (lactic acid bacteria) can treat sleep deprivation.  As for causing and repairing cellular damage, these are not claim limitations, yet Ramanathan et al., as previously discussed, disclose that the ROS, due to decreased levels of SOD and GPx do cause cellular damage.  Again, the rejection is that Ramanathan et al. disclose that sleep deprivation causes decreased SOD levels in some parts of the body, Lactococcus lactis can treat sleep deprivation or insomnia, the result of which is sleep deprivation, and that this composition is safe and effective.  As a result, the artisan of ordinary skill at the time that the invention was filed would have known that administering a therapeutically effective amount of the composition of Bergonzelli Degonda et al. would have treated the sleep deprivation, thereby at least partially restoring normal levels of SOD, thereby in turn decreasing levels of toxic ROS, to treat the damage from sleep deprivation.  The instant claims recite the same treatment step with the same result.  The rejection is maintained.  

Claims 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramanathan et al. (“Sleep deprivation decreases superoxide dismutase activity in rat hippocampus and brainstem,” NeuroReport 13(11):1387-1390, 2002) and Bergonzelli Degonda et al. (US 2014/0212389 A1), cited in Applilcants’ IDS, in view of CN 106539995 A (March 29, 2017, unnamed inventor).  The teachings of the first two references are discussed above.  Bergonzelli Degonda et al. do not disclose administering the sedative benzodiazepine along with their probiotic composition.  They note that benzodiazepine is routinely and conventionally administering for treating sleep deprivation, although this drug has its drawbacks.  The efficacy is variable, it is not easy to determine the optimum dose and the drug has side-effects (see paragraph 10).  Nevertheless, the artisan of ordinary skill at the time that the invention was filed would have known that these problems occur with every drug.  CN 106539995 discloses that, in the present market, benzodiazepine is among the main drugs used for treating insomnia, which is sleep deprivation (someone suffering from insomnia is sleep deprived).  See the first paragraph of the Background technology section.  In view of these teachings, it would have been obvious to the artisan of ordinary skill at the time that the invention was filed to administer the composition of Bergonzelli Degonda et al. along with .  
Moreover, it would have been prima facie obvious to one of ordinary skill in the art at the time that the invention was filed to combine the teachings of the references so as to yield a method of treating SD with the probiotic composition of Bergonzelli Degonda et al. and benzodiazepine.  Each of the therapeutics had been individually taught in the prior art to be successful for treating SD.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980), wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant process claims, one of ordinary skill in the art would have reasonably expected to have been able to treat SD with a composition comprising therapeutically effective amounts of the probiotic composition and benzodiazepine, as both of them had been demonstrated in the prior art to be effective agents for treating SD.  Additionally, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  In the instant case, each of the active agents has a different mode of action, restoring the body’s natural microbiome, for the probiotic, vs. acting as a GABA (gamma-amino butyric acid) receptor agonist to facilitate the activity of GABA, for the benzodiazepine.  The artisan of ordinary skill at the time of the invention’s filing would have known that a therapeutic composition comprising two different effective agents would have been likely to work better than a composition comprising only one, because this artisan of ordinary skill would have known that, with the combination composition, two therapies would occur in the subject simultaneously.  In view of the foregoing, a holding of obviousness is required.

The elected species in claim 11, gut, which is considered to be the same thing as gastrointestinal tract, is free of the prior art.  The references discussed above do not disclose a method of treating the damage in the gut that is caused by SD, by administering an active agent that treats SD by decreasing the ROS in the gut.  (ROS generated or occurring elsewhere would not cause damage to the gut.) 
Applicants’ amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-11-10